Citation Nr: 0021976	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which granted service connection and assigned a 
30 percent disability evaluation for PTSD.  Service 
connection and a noncompensable disability evaluation were 
also established for residuals of a fracture of the left 
foot.  The veteran timely initiated and completed an appeal 
with respect to these issues.

The veteran thereafter presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
January 1999.  During the hearing, the veteran withdrew his 
claim of entitlement to a higher (compensable) disability 
evaluation for residuals of a fracture of the left foot from 
appellate status. Consequently, the propriety of the initial 
disability evaluation assigned for the veteran's left foot 
disorder is no longer for consideration, and it will not be 
discussed herein.  See Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 
5 Vet. App. 554 (1993).

By supplemental statement of the case issued in April 1999, 
the HO granted entitlement to a 50 percent initial disability 
evaluation for PTSD.  As this evaluation represents less than 
the maximum available rating, the veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board has re-characterized the issue concerning PTSD in 
order to comply with the opinion by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Fenderson v. West, 12 Vet. 
App. 119 (1999).

Additionally, the Board notes that a claim for a total rating 
based on individual unemployability due to service-connected 
disability must be inferred from the evidence of record.  See 
Dinsay v. Brown, 9 Vet. App. 79, 85 (1996).  Since this issue 
has not been properly developed for appellate review by the 
Board, and is not inextricably intertwined with the issue on 
appeal, it is hereby referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran's PTSD produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood with 
near- continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships.

2.  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name has not 
been demonstrated by the objective evidence of record.


CONCLUSION OF LAW

A 70 percent rating, but no more, is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.126(a), 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to a disability evaluation 
in excess of 50 percent for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible. Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As a preliminary matter, the Board observes that the Court 
has held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson, supra.  
The Court noted that a claim for increased rating is a new 
claim, which is based upon facts different from those relied 
upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issues before the Board involve initial ratings.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

i.  Background

Review of the record reveals that the veteran's primary 
military occupational specialty was that of a Rifleman.  He 
received a Combat Action Ribbon for meritorious service in 
connection with military operations against hostile forces in 
the Republic of Vietnam.

In conjunction with his original claim for benefits, the 
veteran submitted a copy of a May 1997 VA clinical record 
which showed ongoing treatment for depression and alcohol 
dependence.  The examiner noted that the veteran had a long-
history of PTSD symptoms, and indicated that further 
assessment was needed.

VA treatment records, to include a hospital summary, 
developed between December 1994 and September 1997 show 
treatment on occasion for PTSD with depression and alcohol 
dependence beginning in 1997.

The veteran was afforded a VA examination in October 1997, at 
which time he described episodic bouts of painful, intrusive 
memories recalling his combat experiences.  He noted that he 
had much difficulty with sleep maintenance, waking throughout 
the night, using alcohol as a form of self-medication in the 
past for that problem.  He also had difficulty being angry, 
irritable and short tempered, which he stated clearly caused 
him difficulty in his marriage leading to disintegration of 
his marriage and difficulty keeping jobs when he was employed 
by others.  The veteran also reported that he had difficulty 
with concentration, was hypervigilant and startled quite 
easily.  On mental status examination, the veteran was alert, 
oriented and cooperative.  However, the examiner noted that 
he appeared to be sad and depressed.  His affect was somewhat 
blunted.  His thoughts were clear and goal oriented.  There 
was no evidence of delusions or hallucinations.  His 
cognitive abilities were grossly intact, and there was no 
current suicidal ideation.  The diagnosis was PTSD.  The 
examiner commented that it would appear that the veteran had 
suffered from PTSD throughout the post war period, clearly 
causing him difficulty functioning in almost all intimate 
social settings, clearly leading to the disintegration of his 
marriage and leading to his being unable to function in most 
standard employment settings, however, the veteran has 
managed to make a living in an isolated self-employed 
situation, but he continued to suffer from almost total 
social isolation.

By rating decision issued in December 1997, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective from June 4, 1997 (the date 
of receipt of claim).

The veteran presented testimony at a personal hearing held by 
the HO at the local VARO in January 1999.  He maintained that 
he had a few casual acquaintances but only one friend and 
that he was pretty much a loner.  He had bad dreams in 
clusters; although it was not a nightly occurrence, but when 
it started it lasted for several days at a time and then went 
away.  The veteran indicated that he worked as a 
self-employed rock layer and worked okay if people leave him 
alone.  He further noted treatment on occasion at the local 
VA hospital, and that he had been taking anti-depressants.  
He had occasional suicidal ideations, and reported a 
compulsion about washing his hands a lot.  He noticed if 
anyone had been on his property, and tries to avoid contact 
with most people insofar as he had panic attacks around them.  
However, he tried to see his son about once a week.  If he 
was not working, he noted that he remained tired and stayed 
in the bed a lot.  He also had trouble with concentration and 
memory.

The veteran also submitted a statement from his former spouse 
wherein she stated that he had only recently recognized that 
his alcohol abuse, mood swings and rages are a real problem.  
She indicated that these problems killed their marriage.  She 
met him shortly after his return from the war.  Even then he 
was using alcohol and drugs to try and cope with his 
problems.  During their marriage he would over react and 
exhibit extreme rage over inconsequential things.  He always 
imagined that they were being watched and they kept moving 
farther into the woods.  He exhibited bizarre rages with no 
root in reality.  He would attack strangers because he 
thought they were talking about him.  He once punched a 
friend for no reason.  He became physically abusive to her 
and shoved her and even held a gun to her head once.  He 
would spend a lot of time out in the woods drinking.  Due to 
her increasing fear of him, she divorced him.  They have 
continued to be friends and get along as long as they don't 
spend much time together.  He has maintained his relationship 
with his son.

VA treatment record s developed between November 1997 and 
December 1998 continue to show treatment on occasion for 
chronic PTSD with secondary depression.

The veteran was afforded VA examination in February 1999 by 
the same doctor who evaluated him in 1997.  The examiner 
noted that the veteran continued to present a symptom pattern 
indicative of painful and disabling PTSD.  The veteran 
reported daily intrusive memories of his combat experiences.  
He had nightmares that occur in clusters, sometimes happening 
several nights in a row and then sometimes going without 
nightmares for a few nights.  He also suffered distress when 
exposed to stimuli which reminds him of his combat 
experiences, such as the sound of helicopters or rainy days 
or the smell of smoke.  Throughout the postwar period, the 
veteran tried to push away painful thoughts, feelings, and 
memories as much as possible.  He continued to use alcohol as 
a form of self-medication; he stated that he usually drank 
when he felt particularly pressured or anxious.  He avoided 
situations that he knew would cause him difficulty; he was 
particularly uncomfortable around crowds and was generally 
socially avoidant.  The veteran had a massive loss of 
interest in previously pleasurable activities.  He was 
emotionally walled-off, numbed, and detached.  His only 
outside social contact was occasional visits by his son.  He 
described a fairly continuous depression and anxiety; he 
noted a fairly recent severe suicidal ideation which seemed 
to have been exacerbated by his psychiatric medication.  He 
had difficulty with sleep disturbance; for which he would 
occasionally use alcohol to try to help him sleep.  When 
asked about his current work situation, he stated that he 
still had a job of the day before but he was experiencing 
increasing difficulty with a fellow worker at the 
construction site.  He described having difficulty getting 
along with coworkers and contractors and has lost many jobs 
because of his anger, irritability, and impatience.  The 
veteran further indicated having difficulty with decreased 
concentration and focus.  He was also hypervigilant and 
startled quite easily.  On mental status evaluation, he 
appeared quite depressed and anxious.  His affect was quite 
blunted.  His thoughts were clear and goal oriented.  It was 
noted that his replies to most questions were quite brief, 
and that he was very soft spoken.  There was no evidence of 
delusions or hallucinations.  His cognitive abilities were 
grossly intact, and there was no current suicidal ideation.  
The Axis I diagnosis was chronic and severe PTSD.  A global 
assessment of functioning (GAF) score of 40 was assigned.  
The examiner commented that the veteran had described major 
impairment in his work performance.  He also described total 
social isolation and much difficulty with extreme anxiety and 
depression which are aspects of post-traumatic stress 
disorder.  The examiner noted that the veteran obviously has 
difficulty, if not inability, to establish and maintain 
effective social relationships and is having increasing 
difficulty in adapting to stressful work setting situation, 
obviously interfering with his ability to function 
independently, appropriately, and effectively in the work 
place.

By supplemental statement of the case issued in April 1999, 
the HO granted entitlement to a 50 percent disability 
evaluation for PTSD from June 4, 1997.

A September 1999 VA hospital summary indicates that the 
veteran reported for a scheduled admission to the PTSD unit.  
On mental status evaluation, it was noted that the veteran 
was casually dressed but appeared to be older than his stated 
age.  His hygiene was good, and his grooming was fair.  His 
eye contact was appropriate.  There were no abnormal 
movements or behaviors detected with the exception of a 
slight tremor of the muscles of the right side of the mouth 
and cheek, which were believed to be due to anxiety.  His 
speech was of low volume but of normal rate and prosody.  He 
was alert and oriented in all spheres.  There was no evidence 
of perceptual abnormalities detected during the interview.  
However, he reported seeing movement in his peripheral vision 
that he interpreted as a figure, occurring one to two times 
per week and during periods of insomnia and hypervigilance.  
He reported hearing his name called and occasionally 
interpreted the sound of the water in the creek near his home 
as that of people talking.  He also reported that he has 
difficulty with his hearing and, throughout the interview, 
frequently asked the examiner to repeat questions.  The 
veteran's intelligence level was estimated to be above 
average.  His fund of knowledge and vocabulary were 
appropriate for his educational level.  Computation was 
intact for two of five subtractions of serial sevens.  
Registration was intact for three words, and immediate memory 
was intact for one word after five minutes.  There was no 
evidence of racing thoughts, thought broadcasting, insertion, 
or withdrawal.  There was no evidence of bizarre thoughts or 
ideas of reference.  Thought content centered around themes 
of efforts to isolate himself to keep from expressing his 
anger.  Thought content was also significant for heightened 
suspicion and paranoid ideation as he described the remarks 
of his coworkers and also the behaviors of other shoppers 
when he goes to the supermarket.  His associations were 
tangential, and on several occasions he was difficult to 
redirect during the interview.  His attention span appeared 
to be limited.  Concentration was intact for naming the last 
six presidents correctly.  Interpretation of similarities and 
proverbs was abstract.  Insight into his illness was fair as 
he reported denying that anything was wrong with him for 28 
years and he felt that his anger and fighting were not 
unusual but were "taking care of business."  Judgment 
appeared to be fair and was influenced by his anger-
dyscontrol and suspiciousness of others.  The veteran 
described his mood as "depressed and fearful."  His affect 
was dysphoric, guarded, and tense.  He denied any current 
suicidal or homicidal ideation upon admission.  During the 
hospital course, he attended educational groups and his 
medications were increased.  The veteran's overall condition 
was noted to be improving.  The Axis I diagnoses were chronic 
PTSD, major depression and alcohol dependence in early full 
remission.  His discharge GAF score was 44.  The examiner 
further noted that the veteran had minimal ability to work 
due to his PTSD symptoms.

VA treatment records developed between December 1999 and May 
2000 show continued treatment for depression, difficulty 
sleeping, intrusive thoughts, anger control, irritability, 
difficulty being around people and isolation.  A GAF score of 
51 was noted in December 1999.

ii.  Analysis

On November 7, 1996, various amendments became effective as 
to sections of the VA Schedule for Rating Disabilities 
pertaining to Mental Disorders.  As the veteran's original 
claim for service connection was received on June 4, 1997, 
the Board observes that only the "new" version of the 
regulation is to be considered in the instant matter.

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

A 50 percent evaluation is required when occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is required when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.126(a), Diagnostic Code 9411 (1999).

Resolving doubt in favor of the veteran, the Board finds the 
veteran's disability level throughout the appeal period 
approximates the criteria for a 70 percent rating.  The 
veteran's symptoms of frequent depression, difficulty 
sleeping, intrusive thoughts, anger control, irritability and 
difficulty being around people closely correspond with the 
criteria for a 70 percent rating (occupational and social 
impairment with deficiencies in most areas). 

Although the veteran complains of self-isolation and 
intrusive thoughts, the Board is satisfied, upon review of 
the entire record, including the most recent VA 
hospitalization summaries and psychiatric examination, that 
the veteran does not exhibited the symptoms listed as 
indicative of total occupational and social impairment.  
There is no gross impairment of thought processes, no 
intermittent inability to perform daily living activities, no 
disorientation to time or place, no memory loss for names of 
close relatives or own name, no persistent danger of hurting 
self or others.  There are also no persistent delusions or 
hallucinations.  Accordingly, a 100 percent rating is not 
warranted.


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the regulations governing payment of monetary awards.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


